Dorsey,
Judge delivered the opinion of the court.
The first question for our consideration is; had the Chancery court jurisdiction over such a case, as is presented by the bill of complaint ? View the case as you will, and it is in effect, nothing more than an action for money had and received. That by proceeding in a court of law, ample and perfect redress for the wrong complained of could have been obtained, has not been, and cannot be denied. How then can the appellee sustain the right of the Chancellor to adjudicate in, such a case, consistently with the well settled general principle found in all the books on the subject, and announced as text law in Mitf. Pl. 123, that the courts of Equity will not assume jurisdiction, where the powers of the ordinary courts are sufficient for the purposes of justice.”
Is there any thing in the facts of this case, either as charged in the bill, or disclosed in the proof, which removes it from the operation of the general rule ? The mere fact of the complainants standing in the character of an assignee, will not sustain the jurisdiction. Although in a court of Chancery, the assignor is looked upon, as the trustee of the assignee, the cestui qui trust: equity does not lend its aid to enforce the rights of the assignee of a chose in action; unless its interposition become necessary, by reason of the inability of a court of common law to do him adequate justice: notwithstanding, in the language of 1 Mad. Ch. Pr. 545, the assignment, “ is considered m the nature of a declaration of trust,” *118and in 546, that courts of Equity “ will protect the assignment of a chose in action, as much as the courts of law will that of a chose in possession.” The same author in page 547 states, “ that an assignee of a chose in action, as he is entitled to all the remedies of the seller, so he takes it subject to the same equity, as it was liable to in the assignors hands.” He must pursue his remedies in the same tribunals, in which the assignor, had no assignment been made, was bound to seek them. When obstacles growing out of the assignment are so interposed, as to hinder, or render extremely difficult, the successful prosecution of his remedies at law, then will a court of Equity, upon the appropriate application, step forward, and extend to him, that equitable protection, which his exigencies demand. But this protective interposition is never afforded, until rendered necessary by the occasion. Is there any thing in the allegations of the bill, or the testimony adduced in their support, in respect to the situation, or conduct of the assignor, which renders a resort to a court of Equity, indispensáble to prevent a failure of justice ? Does it appear that the appellees, whilst seeking redress in a court of law, would have encountered a shadow of difficulty, to which the assignor himself would not have been subjected? Nothing of the kind is discoverable. Is it charged in the bill, or does the proof warrant the inference, that facts essential to the establishment of the plaintiffs claim, rest exclusively within the knowledge of the defendants, and that their disclosure can only be extorted by a bill of discovery? The proceedings furnish no such intimation. Can their claim be classed under any of the heads, wherein courts of law and equity, have a general concurrent jurisdiction? Certainly not. If then the jurisdiction of the Chancery court in the case at bar, can be sustained at all, it must be by reason of its exclusive jurisdiction in most matters of trust and confidence. But this is not such a trust as falls under the exclusive control of a court of Equity. It is a quasi trust, of which courts of law take judicial cognizance, are competent to administer justice adequate and complete; and over which a court of Chancery, *119under ordinary circumstances had no jurisdiction. This doctrine, when connected with the rule before recited, from Mitford on Pleading, is substantially asserted in Cooper Eq. Pl. 27, where in treating of the jurisdiction of a court of Equity, it is said, “ it therefore exercises an exclusive jurisdiction iu most matters of trust and confidence; but not in all, for various species of trusts, as deposits, and all manner of bailments, and especially that implied contract, so highly beneficial and useful, of having undertaken to account for money received, to another’s use, which is the ground of an action on the case, are cognizable at law. But in cases of trusts, or second uses (as they have been sometimes called) the exclusive jurisdiction of the courts of Equity is fully established.” Our views upon the subject are supported, too, by 3 Black. Com. 432, where that learned commentator, after speaking of those subjects, over which courts of law and equity, have a concurrent jurisdiction, and of those in which a court of Chancery has the exclusive jurisdiction, (amongst which latter enumeration, he includes what he calls a technical trust) remarks, “ but there are other trusts which are cognizable in a court of law, as deposits, and all manner of bailments : and especially that implied contract, so highly beneficial, and useful, of having undertaken to account for money received to anothér’s use, which is the ground of an action on the case, almost as universally remedial as a bill in equity.” A similar doctrine has been sanctioned by an enlightened tribunal, in a sister State. Ashley’s Adm’rs. and Heirs vs. Denton, 1 Little 86. Where the court after slating uses and trusts to be, “ a favored part of the jurisdiction of the Chancellor,” further observes, “ but notwithstanding this acknowledged authority, it cannot be extended to every case, where one party has trusted another, or in other words, placed a confidence which has been abused. If so, every case of bailment, and every instance of placing chattels by loan or hire, would be swallowed up by courts of Equity. Nay, every case, where credit was given for debt, or duty, would soon be drawn into the same vortex. It ought then, to be confided to cases of con*120trolling rights, vested and remaining in trustees, created as such in some proper mode, and not be extended to all cases of abused confidence.”
In matters of trust, of the kind now before the court, we hold that there is no ordinarily concurrent jurisdiction in courts of law, and courts of Equity; and we feel no disposition to carry the powers of a court of Chancery, further than they have been already legitimately extended; when by so doing, we give to the plaintiff at his pleasure, to deprive the defendant of the privilege of the trial by jury.
If authorities are necessary to show, that the mere fact of the assignment confers no jurisdiction; they may be found in Carter vs. Unit. Ins. Co., 1 Johns. Ch. R. 463. Lenox et al., vs. Roberts, 2 Wheat. 373.
Believing as we do, that the Chancery court has transcended its authority in assuming the jurisdiction it has exercised in this case, and that its decree must therefore be reversed; we forbear to express any opinion upon the other questions, which in the arguments of the counsel, were submitted to our consideration.
decree reversed, and bill dismissed without costs, OR PREJUDICE.